 INSPIRATION CONSOLIDATED COPPER COMPANY53work to production and maintenance employees currently representedby it.2.Within 10 days from the date of this Decision and Determinationof Dispute, both Local 423, United Rubber, Cork, Linoleum andPlasticWorkers of America, AFL-CIO, and Pipe Fitters' Local No.522, United Association of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry of the United States and Canada,AFL-CIO, shall each notify the Regional Director for the Ninth Re-gion, in writing, whether or not they will refrain from forcing orrequiring American Synthetic Rubber Corporation or American Rub-ber and Chemical Company, by means proscribed by Section8(b) (4) (D), to assign the disputed work in a manner other thandetermined above.Inspiration Consolidated Copper Company1andInternationalGuards Union of America,Ind., Petitioner.Case No. 28-RC-1056.April 16, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing offi-cer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated, its powers herein to a three-member panel [Chairman McCulloch and Members Leedom andFanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner seeks a unit of guards and watchmen at the Em-ployer'smining and ore processing operations in Inspiration, GilaCounty, Arizona.The Employer contends that the Petitioner is notqualified under Section 9(b) (3) of the Act to represent a unit ofguards because it is indirectly affiliated with the International UnionofMine, Mill and Smelter Workers, Independent,' a Union whichadmits nonguard employees to its membership.The record shows that on December 17, 1962, Leo Terrill, interna-tional representative of the Smelter Workers, a collective-bargainingrepresentative for nonguard employees of the Employer, filed a peti-tion on behalf of his Union for the same unit of employees requested1The name of the Employer appears as amended at the hearing.2 The International Union of Mine, Mill and Smelter Workers,Independent,is herein-after referred to as the Smelter Workers.142 NLRB No. 8. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein.On learning that the petition would be dismissed because theUnion admits employees other than guards to its membership, Terrillmade inquiries as to a union which could represent the unit and learnedabout the Petitioner, which is a collective-bargaining representativefor only guards.Further, it appears that upon telling some of theindividuals involved in the instant petition about the inability of hisunion to represent them and about the Petitioner, they requested thatTerrill communicate with the Petitioner to determine whether Peti-tioner was interested in representing them.About the middle part of December 1962, Terrill contacted the Peti-tioner's vice president, Robert Byrd, who told Terrill that Petitionerwas interested in representing the unit herein.Terrill then gave thisinformation to the interested employees who then asked Terrill to se-cure authorization cards from the Petitioner.Terrill again com-municated with Byrd and as a result Byrd mailed Terrill authoriza-tion cards.On receiving the cards, Terrill gave them to an interestedgroup of individuals in the unit, who in turn proceeded to have themsigned.After the cards were signed, they were returned, to Terrillwho returned them by mail on January 2, 1963, to Byrd. Based onthese cards, although it had no personal contact with the individualsinvolved, on January 4, 1963, the Petitioner sent a letter demandingrecognition of the Employer and filed the instant petition.Subsequent to the filing of the petition, 2 days prior to the hearingherein, Byrd held his first meeting of the employees in the unit soughtat the Smelter Workers Union hall which Byrd had rented, due tothe fact that the Petitioner has neither a local nor a meeting hall inGila County, Arizona.At the meeting Terrill explained to the mem-bers of the unit why the Smelter Workers could not represent them.Thereafter, it appears that Byrd directly supervised all of Petitioner'sorganizational activities of the unit herein.On these facts, we do not agree with the Employer that the Petitioneris indirectly affiliated with the Smelter Workers; nor would we findany direct affiliation.While the record shows that the Smelter Work-ers gave the Petitioner some assistance by advising them of the oppor-tunity to organize the guards and through limited participation inthe solicitation of authorization cards, the record shows that theSmelter Workers' assistance was terminated at the Petitioner's firstmeeting with the employees in the unit sought herein.Further, thereis nothing in the record which in our opinion shows the prospect ofany future assistance by the Smelter Workers.-'We conclude, onthe record as a whole, that Petitioner is an independent organizationwith no direct or indirect affiliation within Section 9 (b) (3).Accord-ingly, we find that the Petitioner is a labor organization which doesnot admit to membership, and is not affiliated directly or indirectlye Cf. MackManufaoturtngCorporation, 107NLRB 209. LOUISIANA TELEVISIONBROADCASTING CORPORATION55with an organization which admits to membership, employees otherthan guards.'3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner and the Employer agree that a unit of guardsand watchmen is an appropriate unit.However, the Employer wouldexclude from the unit three individuals named Parsons, Meadows, andSosh, who the Employer contends spend a major part of their timeexercising supervisory authority.The Petitioner contends that theseemployees are leadmen who should be included in the unit.Therecord shows that these individuals perform the work of shift fore-man, three out of five shifts a week.While performing these duties,these individuals are solely in charge of their shifts, receive a higherrate of pay than the rest of the guards, responsibly direct the em-ployees working under them, assign work, and grant time off.Wefind on these facts and the entire record that Parsons, Meadows, andSosh perform supervisory duties. Further, as they exercise the powersof supervisors for substantial periods of time in the regular courseof their work, we shall exclude them from the unit as supervisors.'Accordingly, we find that the following employees constitute a unitappropriate for collective-bargaining purposes within the meaning ofSection 9 (b) of the Act :All guards and watchmen at the Employer's mining and ore process-ing operations in Inspiration, Gila County, Arizona, excluding officeclerical employees and all other employees, and all supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]4Federal Services, Inc.,115 NLRB 1729.sUnited States Gypsum Company,127 NLRB 134.Louisiana Television Broadcasting CorporationandLocal 995,International Brotherhood of Electrical Workers,AFL-CIO.Cases Nos. 15-CA-2066 and 15-CA-f096. April 17, 1963DECISION AND ORDEROn December 21, 1962, Trial Examiner Henry S. Sahm issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-142 NLRB No. 11.